1
2
3
4
5
6
7
8
                                UNITED STATES DISTRICT COURT
9
                               EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                        CASE NO. 1:18-cv-01295-LJO-JLT
12
                            Plaintiff,                ORDER CONTINUING THE
13                                                    SCHEDULING CONFERENCE 120
                    v.                                DAYS
14                                                    (Doc. 20)
15   10.7 ACRES OF LAND, MORE OR LESS,
     SITUATE IN KERN COUNTY, STATE
16   OF CALIFORNIA, AND SOUTHERN
     CALIFORNIA EDISON, ET AL.
17
18                          Defendants.

19
20          The parties have stipulated to stay this action to allow further settlement negotiations.
21   Rather than stay the action, the Court will continue the scheduling conference, which has the
22   same affect, until After April 2, 2019. Thus, the Court ORDERS:
23          1.      The scheduling conference is CONTINUED to April 24, 2019 at 9:00 a.m.
24
25   IT IS SO ORDERED.
26
        Dated:     December 4, 2018                            /s/ Jennifer L. Thurston
27                                                     UNITED STATES MAGISTRATE JUDGE
28
